5. Improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding (
(SV) There are several translation errors in the Swedish version of this report. Among other things, there is confusion between the terms barnledighet (parental leave) and mammaledighet (maternity leave). However, in Amendment 125 in particular, there is a very serious translation error. The Swedish version of Amendment 125 states that paternity leave should be on full pay. It does not say this in other versions. This means that there is no difference between Amendment 50 and Amendment 125 in the Swedish version. It would be good if this could be corrected.